The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Hughes county on a charge of having possession of intoxicating liquor with intent to violate the liquor law, and sentenced to pay a fine of $500 and to confinement in the county jail for a term of 6 months.
The defendants contend that the conviction in this case was procured by evidence obtained by a search made without a search warrant, or, if made by a search warrant, that the same was illegal. The evidence shows that on or about the 20th day of November, 1924, a search of the hotel operated by defendants was made, and five or more gallons of whisky found. Before proceeding to trial, defendants moved that this evidence be suppressed, for the reason that it was obtained upon a void search warrant, if any at all, and offered evidence upon this point. Without going into the evidence in detail, it fully sustains the contention. The officers who made the search testified that they had a search warrant, but stated that the affidavit to procure it was made upon information and belief, and they did not know from *Page 268 
whom it was obtained, and produced a search warrant and affidavit issued on the 1st of October, some fifty days before the search. It appears to be uncontroverted that the defendants did not take possession of the hotel until November 12th. The different justices of the peace of the city of Holdenville were called and examined, and had no record of the issuance of a search warrant for the search made, and had no recollection of having issued such a warrant. By the entire record it is shown that there was no serious attempt to comply with the requirements of law in procuring a search warrant, and the evidence should have been excluded.
The case must be reversed.